 

IN THE UNITED sTATEs DISTRICT CoURT MAR 2 6 m
FoR THE DISTRICT oF MoNTANA

Clerk, U S Dlstrict Cour!

BILLINGS DIVISION DistricéOf Montana
illings
ADAM CHENOWETH,
CV 17-150-BLG-SPW

Plaintiff,
vs. ORDER
YELLGWSTONE COUNTY,

Defendant.

 

 

The Court having considered the foregoing unopposed motion for an order
allowing the Montana National Guard to release Privacy Act information (Doc. 55)
concerning Adam Chenoweth,

IT IS HEREBY ORDERED that the Montana National Guard is authorized
to release Privacy Act, U.S.C. 5 U.S.C. § 552a, information concerning Adam
Chenoweth to the parties in this case. The Montana National Guard is further
authorized to release to the parties Privacy Act protected information in its
possession concerning others, if that information meets the requirements for

relevance in this case, in accordance With Fed. R. Civ. P. 26.

DATED this _Q%_;day of March, 2019.

AM/@</szé;./

sUSAN P. WATTERS
United States District Judge

